FIGO VENTURES, INC. 3 WINDSOR, ONTARIO CANADA N8W 5JL Via EDGAR July 21, 2014 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: John Reynolds, Assistant Director Re: FIGO Ventures, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed July 8, 2014 File No. 333-195306 Dear Mr. Reynolds: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated July 17, 2014 by John Reynolds, Assistant Director of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: · The company is responsible for the adequacy and accuracy of the disclosure in the filing · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. FIGO Ventures, Inc. /s/ Ania Wlodarkiewicz By: Ania Wlodarkiewicz Chief Executive Officer
